 
Exhibit 10.1
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) dated the [•] day of [•],
20[•], by and between MDU Resources Group, Inc., a Delaware corporation (the
“Company”), and [•], an individual (the “Indemnitee”).
 
Recitals
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available; and
 
WHEREAS, the Indemnitee is a director and/or officer of the Company and may be a
director and/or officer of one or more Affiliates (as defined below) thereof;
and
 
[WHEREAS, the Company and the Indemnitee are parties to an Indemnification
Agreement dated [•] (the “Prior Agreement”), and the Company and the Indemnitee
have agreed that this Agreement shall supersede and replace the Prior Agreement;
and] [Insert this clause if the Indemnitee has prior indemnification agreement
with the Company only]
 
[WHEREAS, the Company and/or its Affiliates and the Indemnitee are parties to
various Indemnification Agreements as shown on the attached schedule
(collectively, the “Prior Agreement”), and the Company and the Indemnitee have
agreed that this Agreement shall supersede and replace the Prior Agreement; and]
[Insert this clause if the Indemnitee has prior indemnification agreements with
the Company and its Affiliates and attach schedule]
 
WHEREAS, the Company is authorized by Section 145 of the Delaware General
Corporation Law (the “DGCL”) to indemnify its officers, directors, employees and
agents by agreement and to indemnify persons who serve, at the request of the
Company, as the directors, officers, employees or agents of other corporations
or enterprises, and DGCL Section 145 expressly provides that the indemnification
provided, or granted pursuant to, that section is not exclusive; and
 
WHEREAS, Section 7.07 of the Company’s Bylaws (the “Bylaws”) (i) provides for
indemnification of, and advancement of expenses by the Company to, its directors
and officers to the fullest extent permitted under applicable law, (ii)
expressly provides that the indemnification provisions set forth therein are not
exclusive and (iii) contemplates that contracts may be entered into between the
Company and its directors and officers with respect to indemnification; and
 
WHEREAS, Article SEVENTEENTH of the Company's Restated Certificate of
Incorporation, as amended (the “Certificate”), provides that no director of the
Company shall be liable to the Company or its stockholders for monetary damages
for breach of fiduciary duty as a director, except for liability (i) for any
breach of the director's duty of loyalty to the Company or its stockholders,
(ii) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law, (iii) under Section 174 of the DGCL or
(iv) for any transaction from which the director derived an improper personal
benefit; and
 
WHEREAS, in recognition of the Indemnitee’s desire for (i) substantial
protection against personal liability, (ii) specific contractual assurance that
indemnification will be available to the Indemnitee, regardless of any amendment
or revocation of the Bylaws, any change in the composition of the Company’s
Board of Directors (the “Board”) or any Change in Control (as
 
 
 
 

--------------------------------------------------------------------------------

 
 
defined below) and (iii) an inducement to provide services to the Company or any
of its Affiliates as a director and/or officer, the Company wishes to provide in
this Agreement for the indemnification of, and the advancement of expenses to,
the Indemnitee to the fullest extent permitted under applicable law and as set
forth in this Agreement, and, to the extent directors’ and officers’ liability
insurance is maintained by the Company, for the continued coverage of the
Indemnitee under such insurance policies.
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Indemnitee hereby agree as
follows:
 
ARTICLE 1

 
CERTAIN DEFINITIONS
 
Capitalized terms used in this Agreement have the meanings set forth below:
 
“Affiliate” means any Enterprise directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company.  For
purposes of this definition, “control” when used with respect to any Enterprise
means the power to direct the management and policies of such Enterprise,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Board” has the meaning ascribed to that term in the Recitals.
 
“Bylaws” has the meaning ascribed to that term in the Recitals.
 
“Certificate” has the meaning ascribed to that term in the Recitals.
 
“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
 
(a)                 the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
definition or
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)                 individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or the actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board or
 
(c)                 consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination or
 
(d)                 approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
For the avoidance of doubt, unless otherwise determined by the Board, the sale
of a subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.
 
“Corporate Status” means the status of a person who is or was a director or
officer or employee or agent of the Company or a director, officer, employee,
partner, member, manager, trustee, fiduciary or agent of an Enterprise at which
such person is or was serving at the request
 
 
 
3

--------------------------------------------------------------------------------

 
 
of the Company.  The Indemnitee will be deemed, for purposes of this Agreement,
to be serving or to have served “at the request of the Company” as a director,
officer, employee, partner, member, manager, trustee, fiduciary or agent of an
Enterprise if the Indemnitee is or was serving as a director, officer, employee,
partner, member, manager, trustee, fiduciary or agent of such Enterprise and
(a) such Enterprise is or at the time of such service was an Affiliate, (b) such
Enterprise is or at the time of such service was an employee benefit plan or
related trust sponsored or maintained by the Company or an Affiliate or (c) the
Company or an Affiliate directly or indirectly caused the Indemnitee to be
nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.  References to “serving at the request of the Company”
include any service as a director, officer, employee, partner, member, manager,
trustee, fiduciary or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee, partner, member, manager,
trustee, fiduciary or agent with respect to any employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner the person reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan will be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to under applicable law or in this Agreement.
 
“DGCL” has the meaning ascribed to that term in the Recitals.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.
 
“D&O Insurance Policies” has the meaning ascribed to that term in Section 6.1.
 
“Enterprise” means an entity other than the Company that is a corporation,
partnership, limited liability company, joint stock company, association, joint
venture, business trust, employee benefit plan, trust, incorporated association
or any other legal entity or enterprise of whatever nature.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expense Advance” has the meaning ascribed to that term in Section 3.1.
 
“Expenses” shall be broadly construed and shall include all attorneys’ fees,
disbursements and retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, food and lodging expenses, duplicating costs,
printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other disbursements
or expenses actually and reasonably incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding, or in
connection with seeking indemnification under this Agreement.  Expenses also
include Expenses actually and reasonably incurred in connection with any appeal
resulting from any Proceeding, including the premium, security for, and other
costs relating to any appeal bond or its equivalent.  Expenses will also include
any federal, state, local or foreign taxes imposed on the Indemnitee as a result
of the actual or deemed receipt of any payment, whether in respect of an Expense
or a Loss, under this
 
 
 
4

--------------------------------------------------------------------------------

 
 
Agreement.  Expenses, however, shall not include amounts paid in settlement by
the Indemnitee or the amount of judgments or fines against the Indemnitee.
 
“Final Disposition” means the final, binding and non-appealable full or partial
conclusion of a Proceeding by, including, but not limited to, (i) final judicial
decision by a court of competent jurisdiction from which there is no further
right to appeal, (ii) settlement or (iii) other determination.  In addition, and
without limiting the foregoing, a Final Disposition shall also occur when the
party commencing the Proceeding has abandoned the claims asserted or otherwise
fails to prosecute the matter or otherwise does not pursue the Proceeding for a
period of twelve (12) months.
 
“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and is not currently, and has not been in the past
three years, retained to represent: (a) the Company or the Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the indemnification
provisions of the Certificate or Bylaws, or of other indemnitees under similar
indemnification agreements) or (b) any other party to the Proceeding giving rise
to a claim for indemnification hereunder.  Notwithstanding the foregoing, the
term “Independent Counsel” does not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.
 
“Losses” means losses of any type whatsoever, and shall include any liability,
judgments, damages, amounts paid in settlement, fines, including excise taxes
and penalties assessed with respect to employee benefit plans, penalties
(whether civil, criminal or otherwise) and all interest, assessments and other
charges paid or payable in connection with or in respect of any of the foregoing
incurred by the Indemnitee, or on the Indemnitee’s behalf, in connection with a
Proceeding.
 
[“Prior Agreement” has the meaning ascribed to that term in the Recitals.]
[Insert this definition if the Indemnitee has prior indemnification agreement.]
 
“Proceeding” shall be broadly construed and shall include any threatened,
pending or completed action, suit, claim, defamation claim, counterclaim,
cross-claim, demand, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether formal or informal, including any and all
affirmative defenses and appeals, whether brought by or in the right of, or
conducted by, the Company or otherwise, whether civil, criminal, administrative
or investigative, and in each case whether or not commenced prior to the date of
this Agreement, in which the Indemnitee was, is or will be involved as a party
or otherwise, such as to provide testimony, by reason of or relating to the
Indemnitee’s Corporate Status and by reason of or relating to either (i) any
action or alleged action taken by the Indemnitee, or failure or alleged failure
to act, or any action or alleged action, or failure or alleged failure to act,
on the Indemnitee’s part, while acting in the Indemnitee’s Corporate Status or
(ii) the fact of the Indemnitee’s Corporate Status, whether or not serving in
such capacity at the time any Loss or Expense is incurred for which
indemnification or advancement of Expenses can be provided under this Agreement,
except one initiated by the Indemnitee to enforce the Indemnitee’s rights under
this Agreement pursuant to
 
 
 
5

--------------------------------------------------------------------------------

 
 
Article 7.  For purposes of this definition, the term “threatened” will be
deemed to include the Indemnitee’s good faith belief that a claim or other
assertion may lead to institution of a Proceeding.
 
“Sarbanes-Oxley Act” has the meaning ascribed to that term in Section 2.4(b).
 
“Spouse” means the person with whom the Indemnitee has entered into a lawful
marriage, civil union or domestic partnership agreement.
 
“To the fullest extent permitted by applicable law” means to the fullest extent
permitted by Section 145 of the DGCL or any provision that replaces or succeeds
Section 145 of the DGCL with respect to such matters.  The parties hereto intend
that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute, but not to the extent prohibited by law.
 
“Voting Stock” means securities entitled to vote generally in the election of
directors.
 
ARTICLE 2

 
INDEMNIFICATION
 
2.1.                        Company Indemnification.  Except as otherwise
provided in Section 2.4, the Company will hold harmless and indemnify the
Indemnitee to the fullest extent permitted by applicable law, as the same exists
or may hereafter be amended, interpreted or replaced.  In furtherance of the
foregoing indemnification, and without limiting the generality thereof:
 
(a)      If, by reason of the Indemnitee’s Corporate Status, the Indemnitee was,
is or becomes a party to, or was, is or is threatened to be made a party to, or
was or is otherwise involved in, any Proceeding other than Proceedings by or in
the right of the Company, the Indemnitee shall be indemnified against any and
all Expenses and Losses incurred by the Indemnitee, or on the Indemnitee’s
behalf, in connection with such Proceeding or any claim, issue or matter
therein, if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal Proceeding, had no reasonable cause to
believe that the Indemnitee’s conduct was unlawful.
 
(b)      If, by reason of the Indemnitee’s Corporate Status, the Indemnitee was,
is or becomes a party to, or was, is or is threatened to be made a party to, or
was or is otherwise involved in, any Proceeding by or in the right of the
Company, the Indemnitee shall be indemnified against all Expenses incurred by
the Indemnitee, or on the Indemnitee’s behalf, in connection with such
Proceeding if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which the
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Court of Chancery of the State of Delaware or the court in
which such Proceeding was brought shall determine that such indemnification may
be made.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)      Notwithstanding any other provision of this Agreement, other than
Section 2.4, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding or any part thereof, the Company will
indemnify the Indemnitee against all Expenses incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection therewith to the fullest extent permitted
by applicable law.  If the Indemnitee is not wholly successful in such
Proceeding, but is successful on the merits or otherwise as to one or more, but
fewer than all claims, issues or matters in such Proceeding, the Company will
indemnify and hold harmless the Indemnitee against all Expenses incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with each successfully
resolved claim, issue or matter on which the Indemnitee was successful.  For
purposes of this Section 2.1(c), the termination of any Proceeding, or any
claim, issue or matter in such Proceeding by dismissal with or without prejudice
will be deemed to be a successful result as to such Proceeding, claim, issue or
matter.
 
2.2.                      Additional Indemnity.  In addition to, and without
regard to any limitations on, the indemnification provided for in Section 2.1,
the Company will indemnify and hold harmless the Indemnitee against all Expenses
and Losses incurred by the Indemnitee or on the Indemnitee’s behalf if, by
reason of the Indemnitee’s Corporate Status, the Indemnitee was, is or becomes a
party to, or was, is or is threatened to be made a party to or was otherwise
involved in any Proceeding, including a Proceeding by or in the right of the
Company.  The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to the Indemnitee (i) that is finally determined under the
procedures, and subject to the presumptions, set forth in Articles 5 and 7
hereof to be unlawful or (ii) in connection with any of the matters for which
indemnity is excluded pursuant to Section 2.4 hereof.
 
2.3.                      Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that the Indemnitee is, by reason of the Indemnitee’s Corporate Status, a
witness, or is made to or asked to respond to discovery requests, in any
Proceeding to which the Indemnitee is not a party, including, without
limitation, any internal investigation by or on behalf of the Company, the
Company will indemnify the Indemnitee against all Expenses incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith.
 
2.4.                      Exclusions.  Notwithstanding any other provision of
this Agreement, the Company will not be obligated under this Agreement to
provide indemnification in connection with the following:
 
(a)      any Proceeding or part of any Proceeding initiated or brought
voluntarily by the Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board has authorized or consented
to the initiation of the Proceeding or such part of any Proceeding or (ii) the
Proceeding was commenced following a Change in Control; provided, however, that
nothing in this Section 2.4(a) shall limit the right of the Indemnitee to be
indemnified under Section 7.4; or
 
(b)      any Proceeding with respect to which final judgment is rendered against
Indemnitee for (i) conduct determined to be knowingly fraudulent or deliberately
dishonest or to constitute willful misconduct, (ii) payment or an accounting of
profits
 
 
 
7

--------------------------------------------------------------------------------

 
 
made from the purchase and sale, or sale and purchase, by the Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Exchange
Act or similar provisions of state statutory law or common law or (iii) any
reimbursement of, or payment to, the Company by the Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
the Indemnitee from the sale of securities of the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or any
formal policy of the Company adopted by the Board, or from the purchase or sale
by the Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act.
 
2.5.                      Scope.  For the avoidance of doubt, any
indemnification under this Agreement shall apply with respect to any Proceeding
that relates to matters that occurred in connection with the Indemnitee’s
Corporate Status, whether or not the facts underlying any claim made in such
Proceeding occurred prior to, on or after the date of this Agreement.
 
2.6.                      Partial Indemnification.  If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of Expenses and/or Losses, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled.
 
2.7.                      Spousal Indemnification.  The Company shall indemnify
the Indemnitee’s Spouse at any time the Indemnitee is covered under the
indemnification provided in this Agreement (even if the Indemnitee did not
remain married to her or him during the entire period of coverage) against any
pending or threatened Proceeding for the same period, to the same extent and
subject to the same standards, limitations, obligations and conditions under
which the Indemnitee is provided indemnification under this Agreement, if the
Indemnitee’s Spouse (or former Spouse) becomes involved in a pending or
threatened Proceeding solely by reason of her or his status as the Indemnitee’s
Spouse, including, without limitation, any pending or threatened Proceeding that
seeks damages recoverable from marital community property, jointly-owned
property or property purported to have been transferred from the Indemnitee to
his/her Spouse (or former Spouse).  The Indemnitee’s Spouse (or former Spouse)
also shall be entitled to advancement of Expenses to the same extent and subject
to the same standards, limitations, obligations and conditions under which the
Indemnitee is entitled to advancement of Expenses under this Agreement.  Any
request by the Indemnitee’s Spouse (or former Spouse) for the advancement of
Expenses shall include or be preceded or accompanied by an undertaking by or on
behalf of the Indemnitee’s Spouse to repay any Expenses advanced if it shall
ultimately be determined that the Indemnitee’s Spouse (or former Spouse) is not
entitled to be indemnified against such Expenses.  The Indemnitee’s Spouse (or
former Spouse) is intended to be a third-party beneficiary under this Agreement.
 
ARTICLE 3

 
ADVANCEMENT OF EXPENSES
 
3.1.                      Expense Advances; Repayment.  Except as set forth in
Section 3.2, the Company will, if requested by the Indemnitee, advance to the
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses incurred by
the Indemnitee, or on the Indemnitee’s
 
 
 
8

--------------------------------------------------------------------------------

 
 
behalf, in connection with any Proceeding.  The Indemnitee’s right to each
Expense Advance will not be subject to the satisfaction of any standard of
conduct and will be made without regard to the Indemnitee’s ultimate entitlement
to indemnification under the other provisions of this Agreement, or under
provisions of the Certificate or Bylaws or otherwise.  Each Expense Advance will
be unsecured and interest free and will be made by the Company without regard to
the Indemnitee’s ability to repay the Expense Advance.  The Indemnitee shall
qualify for Expense Advances upon the execution and delivery to the Company of
this Agreement, which shall constitute the Indemnitee’s undertaking to repay
such Expense Advance if it is ultimately determined, by final decision by a
court from which there is no further right to appeal, that the Indemnitee is not
entitled to be indemnified for such Expenses under the Certificate, Bylaws, the
DGCL, this Agreement or otherwise.  No other form of undertaking shall be
required other than the execution of this Agreement.
 
3.2.                      Exclusions.  The Indemnitee will not be entitled to
any Expense Advance in connection with any of the matters for which indemnity is
excluded pursuant to Section 2.4.
 
3.3.                      Timing.  An Expense Advance pursuant to Section 3.1
will be made within twenty (20) business days after the receipt by the Company
of a written statement or statements from the Indemnitee requesting such Expense
Advance (which statement or statements will include, if requested by the
Company, reasonable detail underlying the Expenses for which the Expense Advance
is requested).
 
ARTICLE 4

 
CONTRIBUTION
 
4.1.                      Contribution in the Event of Joint Liability.  If the
indemnification provided in Sections 2.1 and 2.2 hereof is not available (but
not if prohibited by applicable law or this Agreement), in respect of any
Proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such Proceeding), the Company shall contribute to the amount of
Expenses and/or Losses incurred by Indemnitee in proportion to the relative
benefits received by the Company and all officers, directors or employees of the
Company, other than the Indemnitee, who are jointly liable with the Indemnitee,
or would be if joined in such Proceeding, on the one hand, and the Indemnitee,
on the other hand, from the transaction(s) or event(s) from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to applicable law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company, other than the Indemnitee, who
are jointly liable with the Indemnitee (or would be if joined in such
Proceeding) on the one hand, and the Indemnitee, on the other hand, in
connection with the transaction(s) or event(s) that resulted in such Expenses
and/or Losses, as well as any other equitable considerations which applicable
law may require to be considered.  The relative fault of the Company and all
officers, directors and employees of the Company, other than the Indemnitee, who
are jointly liable with the Indemnitee (or would be if joined in such
Proceeding) on the one hand, and the Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.2.                      Indemnification for Contribution Claims by
Others.  The Company, if not prohibited by applicable law or this Agreement,
will fully indemnify and hold the Indemnitee harmless from any claims of
contribution which may be brought by other officers, directors or employees of
the Company who may be jointly liable with the Indemnitee for any Loss or
Expense arising from a Proceeding.
 
ARTICLE 5

 
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
 
5.1.                      Notification of Claims; Request for
Indemnification.  The Indemnitee agrees to notify the Company promptly in
writing of any claim made against the Indemnitee for which indemnification will
or could be sought under this Agreement; provided, however, that a delay in
giving, or a failure to give, such notice will not deprive the Indemnitee of any
right to be indemnified under this Agreement unless the Company did not
otherwise learn of the Proceeding and such delay or failure is materially
prejudicial to the Company’s ability to defend such Proceeding, and, if such
delay or failure does materially prejudice the Company’s rights, it will relieve
the Company from liability only to the extent of such prejudice; and, provided,
further, that notice will be deemed to have been given without any action on the
part of the Indemnitee in the event the Company is a party to the same
Proceeding.  Any delay in giving, or a failure to give, notice to the Company
will not relieve the Company from any liability for indemnification which it may
have to the Indemnitee otherwise than under this Agreement.  The Indemnitee may
deliver to the Company a written request to have the Company indemnify and hold
harmless the Indemnitee in accordance with this Agreement.  Subject to
Section 5.10, such request may be delivered from time to time and at such time
or times as the Indemnitee deems appropriate in the Indemnitee’s
discretion.  Following such a written request for indemnification, the
Indemnitee’s entitlement to indemnification shall be determined in accordance
with Section 5.2.  The General Counsel of the Company will, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
the Indemnitee has requested indemnification.  The Company will be entitled to
participate in any Proceeding at its own expense.
 
5.2.                      Determination of Right to Indemnification.  Upon
written request by the Indemnitee for indemnification pursuant to Section 5.1
with respect to any Proceeding, a determination, if, but only if, required by
applicable law, with respect to the Indemnitee’s entitlement thereto will be
made upon the Final Disposition of such Proceeding: (a) if a Change in Control
shall have occurred, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to the Indemnitee or (b) if a Change in Control
shall not have occurred, by any of the following methods, which shall be at the
election of the Board or the Disinterested Directors, as the case may be, (i) by
a majority vote of all Disinterested Directors, even though less than a quorum
of the Board, (ii) by a committee of Disinterested Directors designated by a
majority vote of all Disinterested Directors, even though less than a quorum of
the Board, (iii) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee, or (iv) if
so directed by the Board, by the stockholders of the Company.  The Company will
promptly advise the Indemnitee in writing with respect to any determination that
 
 
 
10

--------------------------------------------------------------------------------

 
 
the Indemnitee is or is not entitled to indemnification, including a description
of any reason or basis for which indemnification has been denied.
 
5.3.                      Selection of Independent Counsel.  If the
determination of entitlement to indemnification pursuant to Section 5.2 will be
made by Independent Counsel, the Independent Counsel will be selected as
provided in this Section 5.3.  The Independent Counsel shall be selected by the
Board, and the Company will give written notice to the Indemnitee advising the
Indemnitee of the identity of the Independent Counsel so selected.  The
Indemnitee may, within 10 days after such written notice of selection is given,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in this Agreement, and the objection shall set forth with particularity
the factual basis of such assertion.  Absent a proper and timely objection, the
person so selected will act as Independent Counsel.  If a written objection is
made and substantiated, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If, within 30 days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section 5.1, no Independent Counsel has been selected, or the selection of
the Independent Counsel remains the subject of a properly made objection
thereto, either the Company or the Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for the
appointment as Independent Counsel of a person selected or designated by the
court or for resolution of any objection which has been made by the Indemnitee
to the Company’s selection of Independent Counsel and the person so appointed or
the person with respect to whom all objections are so resolved will act as
Independent Counsel under Section 5.2.  The Company will pay any and all fees
and expenses incurred by such Independent Counsel in connection with acting
pursuant to Section 5.2, and the Company will pay all fees and expenses incident
to the procedures of this Section 5.3, regardless of the manner in which such
Independent Counsel was selected or appointed.
 
5.4.                      Burden of Proof.  In making a determination with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that the Indemnitee is entitled
to indemnification under this Agreement.  If this Agreement or applicable law
should require a determination of the Indemnitee’s good faith or whether the
Indemnitee acted in a manner which the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, the person, persons or
entity making such determination shall presume that the Indemnitee has at all
times acted in good faith and in a manner the Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company.  The Indemnitee will
be deemed to have acted in good faith if the Indemnitee’s action with respect to
the Company or the particular Enterprise is based on the records or books of
account of such entity, including financial statements, or on information
supplied to the Indemnitee by the officers of such entity in the course of their
duties, or on the advice of legal counsel for such entity or on information or
records given or reports made to such entity by an independent certified public
accountant or by an appraiser or other expert selected by such entity; provided,
however, that this sentence will not be deemed to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met such standard of
conduct.  In addition, the knowledge or actions, or failure to act, of any other
director, officer, agent or employee of the Company or such Enterprise
 
 
 
11

--------------------------------------------------------------------------------

 
 
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
 
5.5.                      No Presumption in the Absence of a Determination or As
Result of an Adverse Determination.  Neither the failure of any person, persons
or entity chosen to make a determination as to whether the Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by such person, persons or entity that the Indemnitee has not met
such standard of conduct or did not have such belief, prior to or after the
commencement of any action, suit or proceeding by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under this
Agreement or under applicable law, will be a defense to the Indemnitee’s claim
or create a presumption that the Indemnitee has not met any particular standard
of conduct or did not have any particular belief.  In addition, the termination
of any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not, of itself, create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law.
 
5.6.                      Presumption Regarding Success. In the event that any
Proceeding to which the Indemnitee is a party is resolved in any manner other
than by final adverse judgment (as to which all rights of appeal therefrom have
been exhausted or lapsed) against the Indemnitee (including settlement of such
Proceeding with or without payment of money or other consideration), it will be
presumed that the Indemnitee has been successful on the merits or otherwise in
such Proceeding.
 
5.7.                      Timing of Determination.  The Company will use its
reasonable best efforts to cause any determination required to be made pursuant
to Section 5.2 to be made as promptly as practicable after the later of the date
(i) the Indemnitee has submitted a written request for indemnification pursuant
to Section 5.1 and (ii) of the Final Disposition of the Proceeding.  If the
person, persons or entity chosen to make a determination does not make such
determination within 30 days after the latest of the date (a) the Company
receives the Indemnitee’s request for indemnification pursuant to Section 5.1,
(b) the Company receives notice of the Final Disposition of the Proceeding and
(c) on which an Independent Counsel is selected pursuant to Section 5.3, if
applicable (and all objections to such person, if any, have been resolved), the
requisite determination of entitlement to indemnification will be deemed to have
been made and the Indemnitee will be entitled to such indemnification, absent
(i) the Indemnitee’s failure to fulfill the Indemnitee’s obligations pursuant to
Section 5.9, (ii) a misstatement by the Indemnitee of a material fact, or an
omission of a material fact necessary to make the Indemnitee’s statement not
materially misleading, in connection with the request for indemnification and
(iii) a prohibition of such indemnification under applicable law, in the
reasonable opinion of the Company based on consultation with outside legal
counsel; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining of or evaluating
of documentation and/or information relating thereto; and provided, further,
that the foregoing provisions of this Section 5.7 shall not apply if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 5.2 and if (A) within 15
 
 
 
12

--------------------------------------------------------------------------------

 
 
days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat; provided,
however, that such 75-, 15- and 60-day periods may be extended if required to
comply with applicable law, rules and regulations.
 
5.8.                      Timing of Payments.  All payments of Expenses, other
than Expense Advances, which are governed by Section 3.3, and other amounts by
the Company to the Indemnitee pursuant to this Agreement will be made as soon as
practicable after a written request or demand therefor by the Indemnitee is
presented to the Company, but in no event later than (i) thirty (30) days after
such demand is presented or (ii) as soon as reasonably practicable following
such later date as a determination of entitlement to indemnification is made in
accordance with Section 5.7, if applicable.
 
5.9.                      Cooperation.  The Indemnitee will cooperate in all
reasonable respects with the person, persons or entity making a determination
with respect to the Indemnitee’s entitlement to indemnification, including
providing to such person, persons or entity, upon reasonable advance request,
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to the Indemnitee and
reasonably necessary to such determination.  Any Expenses incurred by the
Indemnitee, or on the Indemnitee’s behalf, in so cooperating with the person,
persons or entity making such determination will be borne by the Company
(irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Company will indemnify the Indemnitee therefor and will
hold the Indemnitee harmless therefrom.
 
5.10.            Time for Submission of Request.  The Indemnitee shall submit
any request for indemnification pursuant to this Article 5 within a reasonable
time, not to exceed three years, after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent or other Final Disposition of the Proceeding, with
the latest date of the occurrence of any such event to be considered the
commencement of the three-year period.
 
5.11.           Security.  To the extent requested by the Indemnitee and
approved by the Board, the Company may at any time, and from time to time,
provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other
collateral.  Any such security, once provided to the Indemnitee, may not be
revoked or released without prior written consent of the Indemnitee.
 
ARTICLE 6

 
LIABILITY INSURANCE
 
6.1.                      Company Insurance.  The Company currently has in force
policies of directors’ and officers’ liability insurance (the “D&O Insurance
Policies”).  The Company agrees to furnish to Indemnitee copies of such D&O
Insurance Policies (including any directors’ and officer’ liability insurance
policies that replace D&O Insurance Policies) upon Indemnitee’s request.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Subject to Section 6.3, for the duration of the Indemnitee’s service as a
director and/or officer of the Company, and thereafter for a period of time
equal to the greater of 6 years and the period during which the Indemnitee
remains subject to any pending or possible Proceeding, the Company shall cause
to be maintained in effect for the benefit of the Indemnitee policies of
directors’ and officers’ liability insurance with terms of coverage
substantially similar to those provided under the D&O Insurance Policies and in
no event less favorable than the terms of coverage provided for the benefit of
any other director or officer of the Company or any of its Affiliates.
 
6.2.                      Notice to Insurers.  If, at the time of receipt by the
Company of a notice from any source of a Proceeding as to which the Indemnitee
is a party or participant, the Company will give prompt written notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies, and the Company will provide the Indemnitee with a copy of
such notice and copies of all subsequent correspondence between the Company and
such insurers related thereto.  The Company will thereafter take all necessary
or desirable actions to cause such insurers to pay, on behalf of the Indemnitee,
all amounts payable as a result of such Proceeding in accordance with the terms
of such policies.
 
6.3.                      Insurance Not Required.  Notwithstanding Section 6.1,
the Company will have no obligation to obtain or maintain the insurance
contemplated by Section 6.1 if the Board determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionately high compared to the amount of coverage provided or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit.  The Company will promptly notify the
Indemnitee in writing of any such determination not to provide insurance
coverage.  Notwithstanding the foregoing, in the event of a Change in Control,
the Company shall maintain in force any and all insurance policies then
maintained by the Company in providing insurance—directors’ and officers’
liability, fiduciary, employment practices or otherwise—in respect of the
Indemnitee, for a period of six years thereafter.
 
ARTICLE 7

 
REMEDIES OF INDEMNITEE
 
7.1.                      Action by the Indemnitee.  In the event that (a) a
determination is made pursuant to Article 5 that the Indemnitee is not entitled
to indemnification under this Agreement, (b) an Expense Advance is not timely
made pursuant to Section 3.3, (c) no determination of entitlement to
indemnification is made within the applicable time periods specified in
Section 5.7, (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 5.8, (e) contribution has not been
timely made pursuant to Article 4, (f) D&O Insurance Policies are not maintained
in accordance Article 6, or (g) it should appear to the Indemnitee that the
Company has failed to comply with (a) any other provision of this Agreement, (b)
any other agreement for indemnification of Indemnitee to which the Company is a
party, (c) the indemnification or advancement of expenses provisions in the
Bylaws or (d) the liability limitation provision in Article SEVENTEENTH of the
Certificate (if the Indemnitee is or was a director of the Company), the
Indemnitee will be entitled to an adjudication in the Delaware Chancery Court of
the Indemnitee’s entitlement to such indemnification, expense advance,
contribution, D&O Insurance Policies coverage or liability limitation.
 
 
 
14

--------------------------------------------------------------------------------

 
 
7.2.                      De Novo Review if Prior Adverse Determination.  In the
event that a determination is made pursuant to Article 5 that the Indemnitee is
not entitled to indemnification, any judicial proceeding commenced pursuant to
this Article 7 will be conducted in all respects as a de novo trial on the
merits, and the Indemnitee will not be prejudiced by reason of that adverse
determination.  In any judicial proceeding commenced pursuant to this Article 7,
the Indemnitee will be presumed to be entitled to indemnification under this
Agreement, the Company will have the burden of proving the Indemnitee is not
entitled to indemnification, and the Company may not refer to or introduce
evidence of any determination pursuant to Article 5 adverse to the Indemnitee
for any purpose.  If the Indemnitee commences a judicial proceeding pursuant to
this Article 7, the Indemnitee will not be required to reimburse the Company for
any Expense Advance made pursuant to Article 3 until a final determination is
made with respect to the Indemnitee’s entitlement to indemnification (as to
which all rights of appeal have been exhausted or lapsed).
 
7.3.                      Company Bound by Favorable Determination by Reviewing
Party.  If a determination is made that the Indemnitee is entitled to
indemnification pursuant to Article 5, the Company will be bound by such
determination in any judicial proceeding commenced pursuant to this Article 7,
absent (a) a misstatement by the Indemnitee of a material fact or an omission of
a material fact necessary to make the Indemnitee’s statements in connection with
the request for indemnification not materially misleading or (b) a prohibition
of such indemnification under applicable law.
 
7.4.                      Company Bears Expenses if the Indemnitee Seeks
Adjudication.  In the event that the Indemnitee, pursuant to this Article 7,
seeks a judicial adjudication of the Indemnitee’s rights under, or to recover
damages for breach of, (i) this Agreement, (ii) any other agreement for
indemnification to which the Company is a party, (iii) the indemnification or
advancement of expenses provisions in the Bylaws, (iv) the liability limitation
provision in Article SEVENTEENTH of the Certificate, if the Indemnitee is or was
a director of the Company, or (v) any director and officer liability insurance
policies maintained by the Company, and the Indemnitee is, at least to some
extent, successful in such action, the Company will, to the fullest extent
permitted by applicable law, indemnify and hold harmless the Indemnitee against
any and all Expenses incurred by the Indemnitee, or on the Indemnitee’s behalf,
in connection with such judicial adjudication.  In addition, if requested by the
Indemnitee, the Company will, within twenty (20) business days after receipt by
the Company of the written request therefor, pay as an Expense Advance such
Expenses, to the fullest extent permitted by applicable law.
 
7.5.                      Company Bound by Provisions of this Agreement.  The
Company will be precluded from asserting in any judicial proceeding commenced
pursuant to this Article 7 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
judicial proceeding that the Company is bound by all the provisions of this
Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 8

 
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS
 
8.1.                      Non-Exclusivity.  The rights of indemnification and to
receive Expense Advances as provided by this Agreement will not be deemed
exclusive of, and shall be in addition to, any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Certificate,
the Bylaws, any agreement or covenant in an agreement, a vote of stockholders, a
resolution of the directors or otherwise.  To the extent that a change in the
DGCL, whether by statute or judicial decision, permits greater indemnification
than would be afforded currently under the Certificate, Bylaws and this
Agreement, it is the intent of the parties hereto that the Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.  The assertion
or employment of any right or remedy hereunder, or otherwise, will not prevent
the concurrent assertion or employment of any other right or
remedy.  [Notwithstanding this Section 8.1, the parties agree that this
Agreement shall supersede and replace the Prior Agreement.] [Insert this clause
if the Indemnitee has a prior indemnification agreement.]
 
8.2.                      Subrogation.  In the event of any payment by the
Company under this Agreement, the Company will be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee with respect
thereto and the Indemnitee will execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights, with all
of the Indemnitee’s reasonable Expenses related thereto to be borne by the
Company.
 
8.3.                      No Duplicative Payments.  The Company will not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable, or any Expense for which advancement is provided, hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.  The
Company’s obligation to indemnify or advance Expenses hereunder to the
Indemnitee in respect of Proceedings relating to the Indemnitee’s service at the
request of the Company as a director, officer, employee, partner, member,
manager, trustee, fiduciary or agent of any other Enterprise will be reduced by
any amount the Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.
 
ARTICLE 9

 
DEFENSE OF PROCEEDINGS
 
9.1.                      Company Assuming the Defense.  Subject to Section 9.3
below, in the event the Company is obligated to pay in advance the Expenses
relating to any Proceeding pursuant to Article 3, the Company will be entitled,
by written notice to the Indemnitee, to assume the defense of such Proceeding,
with counsel approved by the Indemnitee, which approval will not be unreasonably
withheld.  The Company will identify the counsel it proposes to employ in
connection with such defense as part of the written notice sent to the
Indemnitee notifying the Indemnitee of the Company’s election to assume such
defense, and the Indemnitee will be required, within ten days following the
Indemnitee’s receipt of such notice, to inform the Company of its approval of
such counsel or, if it has objections, the reasons therefor.  If such
 
 
 
16

--------------------------------------------------------------------------------

 
 
objections cannot be resolved by the parties, the Company will identify
alternative counsel, which counsel will also be subject to approval by the
Indemnitee in accordance with the procedure described in the prior sentence.
 
9.2.                      Right of the Indemnitee to Employ Counsel.  Following
approval of counsel by the Indemnitee pursuant to Section 9.1 and retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
under this Agreement for any fees and expenses of counsel subsequently incurred
by the Indemnitee, or on the Indemnitee’s behalf, with respect to the same
Proceeding; provided, however, that if counsel to the Indemnitee shall have
reasonably concluded that there exists a potential, but not actual, conflict of
interest between the Company (or any other person or persons included in a joint
defense) and the Indemnitee in the conduct of the defense or representation by
such counsel retained by the Company, the Company’s indemnification and expense
advancement obligations to the Indemnitee under this Agreement shall include
Expenses incurred by the Indemnitee, or on the Indemnitee’s behalf, for separate
counsel retained by the Indemnitee to monitor the litigation; provided, further,
that if such counsel retained by the Indemnitee reasonably concludes that there
is an actual conflict between the Company (or any other person or persons
included in a joint defense) and the Indemnitee in the conduct of such defense
or representation by such counsel retained by the Company, such counsel may
assume the Indemnitee’s defense in such proceeding.  The existence of an actual
or potential conflict, and whether any such conflict may be waived, shall be
determined pursuant to the rules of attorney professional conduct and applicable
law.
 
9.3.                      Company Not Entitled to Assume
Defense.  Notwithstanding Section 9.1, the Company will not be entitled to
assume the defense of any Proceeding brought by or in the right of the Company
or any Proceeding as to which counsel retained by the Indemnitee has reasonably
concluded that there exists such a conflict as described in the second proviso
to the first sentence of Section 9.2.
 
ARTICLE 10

 
SETTLEMENT
 
10.1.           When Company’s Prior Consent is Required.  Notwithstanding
anything in this Agreement to the contrary, the Company will have no obligation
to indemnify the Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected without the Company’s prior written
consent, such consent not to be unreasonably withheld; provided, however, that
if a Change in Control has occurred, the Company shall indemnify the Indemnitee
for amounts paid in settlement if the Independent Counsel has approved the
settlement.
 
10.2.           No Adverse Settlement.  The Company will not seek, nor will it
agree to, consent to, support or agree not to contest any settlement or other
resolution of any Proceeding that has the actual or purported effect of
extinguishing, limiting or impairing the Indemnitee’s rights hereunder,
including, without limitation, the entry of any bar order or other order, decree
or stipulation, pursuant to the Private Securities Litigation Reform Act, or any
similar federal, state or foreign statute, regulation, rule or law.
 
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 11

 
MISCELLANEOUS
 
11.1.           Assignment; Binding Effect; Third Party Beneficiaries.  No party
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other party and any such
assignment by a party without prior written approval of the other party will be
deemed invalid and not binding on such other party; provided, however, that the
Company may assign all, but not less than all, of its rights, obligations and
interests hereunder to any direct or indirect successor to all, substantially
all or a substantial part of the business and/or assets of the Company by
purchase, merger, consolidation or otherwise.  All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors, permitted assigns, Spouses, heirs, executors
and personal and legal representatives.  Except as expressly provided in the
previous sentence and in Section 2.7, there are no third party beneficiaries
having rights under or with respect to this Agreement.  The Company shall
exercise its best efforts to require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  The indemnification provided under this
Agreement shall continue as to the Indemnitee for any action taken or not taken
while serving in an indemnified capacity pertaining to any indemnifiable event
hereunder even though the Indemnitee may have ceased to serve in such capacity
at the time of any Proceeding.
 
11.2.           Notices.  All notices, requests and other communications
provided for or permitted to be given under this Agreement must be in writing
and be given by personal delivery, by certified or registered United States mail
postage prepaid, return receipt requested, by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
or to such other address as either party may give in a notice given in
accordance with the provisions hereof:
 
If to Company:

 
MDU Resources Group, Inc.
1200 West Century Avenue
 
Mailing Address:
P.O. Box 5650
Bismarck, ND 58506-5650
Attention: General Counsel
Telephone: (701) 530-1006
Facsimile : (701) 530-1731
 
 
 
18

--------------------------------------------------------------------------------

 
 
If to the Indemnitee:
 
[·]
Facsimile: [·]
 
All notices, requests or other communications will be effective and deemed given
only as follows: (a) if given by personal delivery, upon such personal delivery,
(b) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (c) if sent for next day delivery by
overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery or (d) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. in the recipient’s time zone on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day.  Notices, requests and other communications sent
in any other manner, including by electronic mail, will not be effective.
 
11.3.             Specific Performance; Remedies.  Each party hereby
acknowledges and agrees that the other party would be damaged irreparably if any
provision of this Agreement was not performed in accordance with its specific
terms or was otherwise breached, that a remedy at law would be an inadequate
remedy for any such breach, and that, in event of such breach, the party so
harmed, in addition to any other relief available to it at law or in equity,
shall be entitled to temporary and/or permanent injunctive relief and/or
specific performance.  Each party hereby agrees to waive any requirement for the
securing or posting of any bond or the proof of damages in connection with the
petition for any injunctive relief or other equitable remedy
 
11.4.             Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
11.5.             Governing Law and Consent to Jurisdiction.  This Agreement
shall be governed by and construed and interpreted in accordance with the
internal laws of the State of Delaware without regard to any choice of law or
conflict of law, choice of forum or other provision, rule or principle (whether
of the State of Delaware or any other jurisdiction) that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The parties hereby irrevocably (a) submit themselves to
the exclusive jurisdiction of the Delaware Chancery Court with respect to any
action, suit or proceeding arising out of or in connection with this Agreement
and (b) waive the right and hereby agree not to assert by way of motion, as a
defense or otherwise in any action, suit or other legal proceeding brought in
such court, any claim that they are not subject to the jurisdiction of such
court, that such action, suit or proceeding is brought in an inconvenient forum
or that the venue of such action, suit or proceeding is improper.  Each party
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 11.2.
 
11.6.             Certificate.  The Company will also maintain in full force and
effect a provision in the Certificate eliminating liability of a director for
breach of fiduciary duty to the fullest extent
 
 
 
19

--------------------------------------------------------------------------------

 
 
permitted by Section 102(b)(7) of the DGCL, as the same exists or may hereafter
be amended, or any successor thereto.
 
11.7.             Period of Limitations.  No legal action arising out of or in
connection with this Agreement shall be brought and no cause of action arising
out of or in connection with this Agreement shall be asserted by or on behalf of
the Company or any of its Affiliates against the Indemnitee, the Indemnitee’s
respective successors, permitted assigns, heirs, executors and personal and
legal representatives after the expiration of two years from the date of accrual
of such cause of action, or such longer period as may be required by federal or
state law under the circumstances.  Any claim or cause of action of the Company
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within such period; provided, however, that
if any shorter period of limitations is otherwise applicable to any such cause
of action, the shorter period shall govern.
 
11.8.             Service to the Company.  Nothing in this Agreement shall be
construed as giving the Indemnitee any right to be retained in the employ of,
or, with respect to service as a director, to continue providing services to,
the Company or any Affiliate.
 
11.9.             Amendment.  This Agreement may not be amended or modified
except by a writing signed by all of the parties.
 
11.10.             Extensions; Waivers.  Any party may, for itself only,
(a) extend the time for the performance of any of the obligations of any other
party under this Agreement, (b) waive any inaccuracies in the representations
and warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any such extension
or waiver will be valid only if set forth in a writing signed by the party to be
bound thereby.  No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence.  Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.
 
11.11.             Severability.  The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may delete specific words or phrases or otherwise modify the
provision in a manner consistent with its objectives such that it is
enforceable, and in its modified form, such provision will then be enforceable
and will be enforced.
 
11.12.             Counterparts.  This Agreement may be executed in two or more
counterparts, which may be delivered via facsimile, each of which shall be
binding as of the date first written above, and, when delivered, all of which
shall constitute one and the same instrument.  This
 
 
 
20

--------------------------------------------------------------------------------

 
 
Agreement and any documents delivered pursuant hereto, and any amendments hereto
or thereto, to the extent signed and delivered by means of a facsimile machine
or as an attachment to an electronic mail message in “pdf” or similar format,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail attachment in “pdf” or
similar format to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or as an attachment to an electronic mail message as a defense
to the formation of a contract and each such party forever waives any such
defense.  A facsimile signature or electronically scanned copy of a signature
shall constitute and shall be deemed to be sufficient evidence of a party’s
execution of this Agreement, without necessity of further proof.  Each such copy
shall be deemed an original, and it shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.
 
11.13.             Construction.  The words “include,” “includes” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires.  The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited.  The parties intend that each representation,
warranty and covenant contained herein will have independent significance.  If
any party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter, regardless of the relative levels
of specificity, which the party has not breached will not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty or covenant.  There shall be no presumption that any ambiguities in
this Agreement shall be resolved against any particular party.  Any controversy
over construction of this Agreement shall be decided without regard to events of
authorship or negotiation.
 
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
By:
      Name:        Title:            



 
 

    MDU RESOURCES GROUP, INC.          
 
By:
      Name:        Title:            

 